DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 7/26/2021. Claims 1, 3-5, and 9-14 are presently pending and are presented for examination. 	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length exceeds the recommendation of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
“…detect a first target vehicle, and detects a first own vehicle distance…” should be updated to --…detect a first target vehicle, and detect a first own vehicle distance…--
“…whereas causes the own vehicle to travel at an adjusted relative speed…” should be updated to --…whereas the processor causes the own vehicle to travel at an adjusted relative speed…-- for proper grammar and to convey what is causing the action.  
Appropriate correction is required.

Response to Amendment
Applicant’s amendments, see updated claims and “Applicant Arguments/Remarks Made in an Amendment” pages 8-9, both filed 7/26/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejection of claims 1-10 have been withdrawn. 
Applicant’s amendments, see page 8 of “Applicant Arguments/Remarks Made in an Amendment” and the updated Abstract, both filed 7/26/2021, with respect to the implicit language and title of invention have been accepted.  However, upon further consideration, the length of the Abstract exceeds 150 characters which will require an update to conform to the concise requirements of an Abstract.  The Abstract is thus objected to as indicated above.

Response to Arguments
Applicant's arguments filed 7/26/2021 with respect to claim 1 are detailed below:
Regarding the Applicant’s first argument with respect to claim 1, it was stated that none of the current references disclose or teach the vehicle speed of an own vehicle to be set low before catching a first target vehicle and then the speed to be set high after the own vehicle has caught the first target vehicle.  This argument has been fully considered but is not persuasive.  Takeda discloses this scenario as shown in Fig 4, where the own vehicle 200 must increase its speed to reach the target speed slightly before passing the other vehicle (see at least [0028]-[0029], Fig 3, and Fig 4).  
Regarding the Applicant’s second argument with respect to claim 1, it was stated that none of the current references disclose or teach the vehicle speed of the own vehicle being reduced as the distance between the first target vehicle and own vehicle increases, after the own vehicle has caught the first target vehicle.  This argument has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Park (US-2017/0101056).  Park teaches the operation of an own vehicle being updated as the distance between the own vehicle and another vehicle increases to being outside of range (see at least [0222] and Fig 7).
Regarding the Applicant’s third argument with respect to claim 1, it was stated that neither Takahashi nor Foessel teach the limitations of that in claim 1 to which the Examiner agrees.  This argument has been fully considered and is persuasive.  However, the Park reference addresses claim limitations which are not disclosed by Takeda or taught by Takahashi or Foessel.
A detailed rejection follows below.
Applicant’s arguments filed 7/26/2021 with respect to claims 11 and 13 have been fully considered but are not persuasive.  The Applicant has argued that none of the cited references disclose or teach setting a curve representative of a maximum speed around another vehicle, where the speed reduces as a distance between vehicles decreases.  However, the Examiner respectfully disagrees.  Nagasaka discloses a vehicle speed 402 which is the maximum speed a vehicle 200 can travel past another vehicle when within a specific proximity, actual gap 308 (see at least [0028]-[0029], Fig 3, and Fig 4).  Similarly, vehicle speed 600 is reduced to target speed 602 as the distance to construction cones 504 decreases (see at least [0033], Fig 5, and Fig 6).  Simple substitution of traffic cones in Fig 5 for the vehicle in Fig 3 does not alter the applicability of this example.
The Applicant has also argued that none of the cited references disclose or teach determining a presence of another vehicle via a radar system.  However, the Examiner respectfully disagrees.  
Applicant’s arguments filed 7/26/2021 with respect to claims 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record or any teaching or matter specifically challenged in the argument.  The Applicant has argued that none of the cited references disclose or teach reducing a lower limit relative speed as the distance between vehicles increases after having caught up with the first vehicle, similar to the second argument of claim 1 above.  Park teaches the operation of an own vehicle being updated as the distance between the own vehicle and another vehicle increases to being outside of range (see at least [0222] and Fig 7).
The Applicant has also argued that none of the cited references disclose or teach a distribution of relative speeds around another vehicle.  However, the Examiner respectfully disagrees.  Nagasaka discloses a speed profile including a maximum speed and a target speed, with respect to another vehicle (see at least [0028]-[0029], Fig 3, and Fig 4).  Park teaches a virtual range of dangerous areas around another vehicle.  The range of dangerous areas correspond to information in a data table, such as relative speeds for an own vehicle to operate at when within range of the different areas around another vehicle (see at least [0225], [0243], and Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US-2016/0288788; hereinafter Nagasaka; already of record) in view of Park (US-2017/0101056).
Regarding claim 1, Nagasaka discloses a vehicle control apparatus for controlling traveling of an own vehicle (see at least Abs and [0004]), comprising: 
a processor (see at least [0018]) configured to: 
detect a first target vehicle, and detects a first own vehicle distance between the first target vehicle and the own vehicle, the first target vehicle traveling on an adjacent lane adjacent to a driving lane on which the own vehicle is traveling in a same direction as the own vehicle (see at least [0023]-[0025]); 
calculate a relative speed of the own vehicle to the first target vehicle, based on a change in the first own vehicle distance (see at least [0020]-[0021] and [0023]-[0024] where a vehicle position, determined from a plurality of satellites providing global coordinates, is used to estimate the speed of the autonomous vehicle and objects in the surrounding area); 
virtually set a first curve at a position ahead of the first target vehicle, when the first target vehicle traveling on the adjacent lane is detected on a side of the own vehicle or behind the own vehicle, the first curve representing a lower limit relative speed determined in association with a distance from the first target vehicle (see at least [0035], [0037], Fig 7, and Fig 8 where vehicle 200 is next to vehicle 706 in an adjacent lane with a lower limit relative speed depicted as target speed 802); and 
cause the own vehicle to travel at an adjusted relative speed not lower than the lower limit relative speed, which is determined by the first curve in association with the first own vehicle distance, when the own vehicle changes from the driving lane to the adjacent lane at a position ahead of the first target vehicle (see at least [0037], [0039] lines 11-14 and [0027] where the target speed 802 serves as a boundary for vehicle 200 to operate with respect to when passing vehicle 704.  Additionally, a vehicle’s relative speed and relative distance have a direct correlation in which the automated driving system determines a speed based upon a relative distance to another vehicle during a passing maneuver), whereas causes the own vehicle to travel at an adjusted relative speed not higher than an allowable upper limit relative speed for the own vehicle (see at least [0028] and Fig 4 which demonstrates a target speed 402 for vehicle 200 which is not higher than a maximum speed 406), which is determined in advance in association with the first own vehicle distance, when the own vehicle is traveling on the driving lane and behind the first target vehicle (see at least [0026]-[0029], Fig 3, and Fig 4 where a speed profile 400 is created with respect to a selected vehicle path 300.  Additionally, the gap between , wherein 
the processor is configured to determine whether or not the own vehicle has caught up with the first target vehicle, when the own vehicle is traveling on the driving lane (see at least [0021], [0023], [0029], and Fig 3 where localized positions of vehicles can be captured and determined by device 100 and system 116, and sensors can capture images for processing information such as distance to objects within the surrounding environment.  Similarly, a pass location 404 can be determined by an automated driving system of vehicle 200), 
the processor is configured to cause the own vehicle to travel at the adjusted relative speed not higher than the upper limit relative speed, when determining that the own vehicle has not caught up with the first target vehicle (see at least [0028]-[0029], Fig 3, and Fig 4 where vehicle 200 travels at target speed 402 which is not higher than the maximum speed 406 when vehicle 200 is behind other vehicle 302, prior to approaching and passing the other vehicle 302),
the processor is configured to switch the adjusted relative speed so that the own vehicle travels at the adjusted relative speed not lower than the lower limit relative speed which is determined by the first curve, when determining that the own vehicle has caught up with the first target vehicle (see at least Fig 8 and [0037] where vehicle 200 has caught up to vehicle 704 and travels at a speed not lower than the lower limit during, shown at location 804),
regarding the first curve, the lower limit relative speed is determined in advance to be a first relative speed when a distance from the first target vehicle is a first distance (see at least [0032]-[0033], Fig 5, and Fig 6 where target speed 602 is set as the target speed, with respect to the actual distance 508), and …  
the own vehicle has caught up with the first target vehicle when the own vehicle has approached the target vehicle from behind and then passed the first target vehicle (see at least [0027]-[0028] and [0023] where pass location 404 represents the location in which vehicle 200 will pass vehicle 302 from behind.  Additionally, perception system 116 monitors various attributes of objects within a close proximity of vehicle 200, such as location information of another vehicle, such as vehicle 302).  

Nagasaka also discloses a correlation between distance between a vehicle and an object, and a determined speed profile based upon the distance (see [0032]).
However, Nagasaka does not explicitly disclose …the lower limit relative speed is determined to be a second relative speed higher than the first relative speed when a distance from the first target vehicle is a second distance shorter than the first distance, and …
Park in the same field of endeavor, teaches …the lower limit relative speed is determined to be a second relative speed higher than the first relative speed when a distance from the first target vehicle is a second distance shorter than the first distance, (see Park at least Fig 10 and [0243]-[0244]) and …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed profile disclosed in Nagasaka with multiple zones as taught by Park.  The first distance is indicated by the limits of 1010 where the risk of danger is low because of the far distance, and the second distance is indicated by the limits of 1013 where the risk of danger is higher due to the closer proximity to vehicle 801.  Because the second distance is smaller than the first distance, and likewise the associated risk is higher for 1013, one of ordinary skill in the art would be able to determine that an associated speed of an own vehicle would be higher for the second distance than that of the first distance.  Doing so would allow for an own vehicle to mitigate risk by maneuvering safely when within certain distances away from other vehicles, as taught by Park (see at least [0006]).
Regarding claim 3, Nagasaka in view of Park teach the vehicle control apparatus according to claim 1, wherein the processor is further configured to: 
detect a second target vehicle, and detect a second own distance between the second target vehicle and the own vehicle, the second target vehicle traveling on the driving lane ahead of the own vehicle (see Nagasaka at least [0034]-[0035] and Fig 7), 
calculate a relative speed of the own vehicle to the second target vehicle, based on a change in the second own vehicle distance (see Nagasaka at least [0020]-[0021] and [0023] where a vehicle position, determined from a plurality of satellites providing global coordinates, is used to estimate the speed of the autonomous vehicle and objects in the surrounding area), 
virtually set a second curve around the second target vehicle when the second target vehicle is detected, the second curve representing an upper limit relative speed determined in association with a distance from the second target vehicle (see Nagasaka at least [0028] and Fig 4, where maximum speed 406 serves as an upper limit constraint for vehicle 200), and 
cause the own vehicle to travel at a relative speed not higher than the relative speed determined by the second curve depending on the second own vehicle distance (see Nagasaka at least [0028] and Fig 4, where maximum speed 406 serves as an upper limit constraint for vehicle 200).  
Regarding claim 4, Nagasaka in view of Park teach the vehicle control apparatus according to claim 3, wherein regarding the second curve, the relative speed is determined in advance to be a third relative speed, when a distance from the second target vehicle is a third distance, and the relative speed is determined in advance to be a fourth relative speed lower than the third relative speed, when a distance from the second target vehicle is a fourth distance shorter than the third distance (see Nagasaka
Regarding claim 11, Nagasaka in view of Park teach the vehicle control apparatus according to claim 1, wherein the processor is further configured to: 
set an allowable relative speed curve for the first target vehicle before the own vehicle catches up with the first target vehicle, the allowable relative speed curve defining the upper limit relative speed (see Nagasaka at least [0028]-[0029], Fig 3, and Fig 4 where speed 402 is exemplified as being the allowable relative speed curve for vehicle 200 to travel, with respect to the other vehicle 302), and 
set in such a way that the upper limit relative speed is reduced as the first own vehicle distance decreases (see Nagasaka at least [0033], Fig 5, and Fig 6 where the vehicles speed 600 is reduced to target speed 602 as the distance to construction cones 504 decreases.  Both a maximum and minimum speed are depicted in Fig 6.  The main focus of the vehicle’s speed decrease is the actual distance that the vehicle 200 has between itself and the obstacle, where if the distance had been larger the speed decrease would have been different than as shown).  
Regarding claim 12, Nagasaka in view of Park teach the vehicle control apparatus according to claim 1, wherein the processor is further configured to control the lower limit relative speed to be reduced (see Nagasaka at least [0033], Fig 5, and Fig 6 where the lower limit relative speed is reduced depending on the distance between the own vehicle and another object) as the first own vehicle distance increases, after the own vehicle catches up with the first target vehicle (see Park at least [0222] and Fig 7 where at step S760 no overlap exists between the own vehicle and another vehicle, the process performed by the vehicle surround monitoring device ends and the own vehicle can operate as sees fit, including reducing the lower limit of the vehicle’s relative speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower limit relative speed of Nagasaka with a monitored proximity as taught by Park so as to implement a safety feature which indicates potential risks of collision (see Park 
Regarding claim 13, Nagasaka in view of Park teach the vehicle control apparatus according to claim 1, wherein the processor is further configured to determine that the own vehicle has caught up with the first target vehicle, based on reception data indicating a reflection wave to be output from a rear radar (see Nagasaka at least [0020] which indicates a perception system 116 which captures data and/or signals for processing from a radar system, indicating localized position data and/or signals).  
Regarding claim 14, Nagasaka in view of Park teach the vehicle control apparatus according to claim 12, wherein the processor is further configured to set a distribution of an allowable relative speed (see Nagasaka at least [0028]-[0029], Fig 3, and Fig 4 where speed 402 is exemplified as being the allowable relative speed curve for vehicle 200 to travel, with respect to the other vehicle 302) around the first target vehicle, not around the own vehicle (see Park at least [0225], [0243], and Fig 10 which describes a range of dangerous areas set around another vehicle 801, the size of the area being dependent upon the another vehicle’s 801 maximum speed, maximum acceleration, and minimum turning radius.  Additionally, the sub areas within the dangerous area are linked to a data table which executes a function that is dependent on each sub area, such as relative speeds in which an own vehicle should operate when the own vehicle’s path overlaps the another vehicle’s 810 sub area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the allowable speeds disclosed by Nagasaka with a distribution around another vehicle as taught by Park so as to implement a safety feature which indicates potential risks of collision (see Park at least [0002]).  

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Park, and further in view of Foessel et al. (US-8364366; hereinafter Foessel; already of record), and further in view of Takahashi et al. (US-9902398; hereinafter Takahashi.
Regarding claim 5, Nagasaka in view of Park teach the vehicle control apparatus according to claim 1.  However, neither Nagasaka nor Park teach the processor is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero, and 
prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Foessel, in the same field of endeavor, teaches the processor (see at least col 5 lines 25-28) is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero (see at least col 5 line 54 – col 6 line 3, col 9 lines 14-21, and Fig 6 items 100 and 161 where the boundary of a safety region is defined by a reaction distance, which is determined as a function of vehicle speed), and 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control apparatus of Nagasaka with the safety region of Foessel to provide a vehicle with a surrounding area which serves as a buffer for sensors and calculations to increase the safety and driver comfort when executing vehicle controls (see Foessel at least col 1 lines 24-35).
Neither Nagasaka nor Park nor Foessel teach the processor is further configured to: 
…prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Takahashi, in the same field of endeavor, teaches the processor (see at least Fig 8 and col 7 lines 29-41) is further configured to: 
prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area (see at least col 13 line 63 – col 14 line 19 and col 14 lines 40-49 where a host vehicle determines if the space present around another vehicle is of adequate size and distance away from the other vehicle, satisfying a predetermined threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety region of the control apparatus of Nagasaka in view of Foessel with the determining threshold of Takahashi to define a threshold which allows the vehicle controller to determine if enough space exists in front of another vehicle in which lane changing can or cannot be executed safely (see Takahashi at least col 14 lines 9-19).
Regarding claim 9, Nagasaka in view of Park teach the vehicle control apparatus according to claim 3.  However, neither Nagasaka nor Park teach the processor is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero, and 
prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Foessel, in the same field of endeavor, teaches the processor (see at least col 5 lines 25-28) is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero (see at least col 5 line 54 – col 6 line 3, col 9 lines 14-21, and Fig 6 items 100 and 161 where the boundary of a safety region is defined by a reaction distance, which is determined as a function of vehicle speed), and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control apparatus of Nagasaka with the safety region of 
However, neither Nagasaka nor Park nor Foessel teach the processor is further configured to: 
…prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Takahashi, in the same field of endeavor, teaches the processor (see at least Fig 8 and col 7 lines 29-41) is further configured to: 
…prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area (see at least col 13 line 63 – col 14 line 19 and col 14 lines 40-49 where a host vehicle determines if the space present around another vehicle is of adequate size and distance away from the other vehicle, satisfying a predetermined threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety region of the vehicle control apparatus of Nagasaka in view of Foessel with the determining threshold of Takahashi to define a threshold which allows the vehicle controller to determine if enough space exists in front of another vehicle in which lane changing can or cannot be executed safely (see Takahashi at least col 14 lines 9-19).
Regarding claim 10, Nagasaka in view of Park teach the vehicle control apparatus according to claim 4.  However, neither Nagasaka nor Park teach the processor is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero, and 
prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Foessel, in the same field of endeavor, teaches the processor (see at least col 5 lines 25-28) is further configured to: 
virtually set, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero (see at least col 5 line 54 – col 6 line 3, col 9 lines 14-21, and Fig 6 items 100 and 161 where the boundary of a safety region is defined by a reaction distance, which is determined as a function of vehicle speed), and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control apparatus of Nagasaka with the safety region of Foessel to provide a vehicle with a surrounding area which serves as a buffer for sensors and calculations to increase the safety and driver comfort when executing vehicle controls (see Foessel at least col 1 lines 24-35).
However, neither Nagasaka nor Park nor Foessel teach the processor is further configured to: 
…prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.  
Takahashi, in the same field of endeavor, teaches the processor (see at least Fig 8 and col 7 lines 29-41) is further configured to: 
…prohibit the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area (see at least col 13 line 63 – col 14 line 19 and col 14 lines 40-49 where a host vehicle determines if the space present around another vehicle is of adequate size and distance away from the other vehicle, satisfying a predetermined threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety region of the vehicle control apparatus of Nagasaka in view of Foessel with the determining threshold of Takahashi to define a threshold which allows the vehicle .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/22/2021